El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
En la acusación se imputa al acusado que vendió a la cor-poración “South Porto Pico Sugar Company” todas las plan-taciones de cañas que existían en una finca de su propiedad, la que se describe, y que posteriormente vendió las mismas plantaciones de caña a Avelino Cruz Toro con la intención de defraudar a la expresada corporación.
En el acto del juicio el abogado del acusado se opuso a que el fiscal presentara una certificación creditiva de la ins-cripción en la Secretaría de Puerto Rico de las cláusulas de incorporación de la “South Porto Rico Sugar Company,” y se fundó en que no constando en la acusación que dicha corporación esté legalmente autorizada para hacer negocios en esta isla, Como tampoco el Estado donde está incorpo-rada ni donde tiene sus oficinas, no podía presentarse evi-dencia de hechos que no constaban en la acusación, y alegó además que por falta de tales alegaciones la acusación no aduce hechos suficientes para determinar una causa de ac-*593ción y solicitó el sobreseimiento y archivo del caso. Ac-cedió la corte a esas peticiones y ordenó el sobreseimiento y archivo de la cansa, por lo qne el fiscal del distrito inter-puso este recurso de apelación en el que no ha comparecido el acusado.
Como la acusación alega que “The South Porto Rico Sugar Company” es una corporación, es suficiente según he-mos resuelto hoy en el caso de El Pueblo v. Matos Fernández; y no la hace insuficiente el hecho de que no alegue que la corporación está autorizada legalmente para hacer nego-cios en esta isla, ni el Estado donde está incorporada, ni donde tiene sus oficinas, pues éstos son elementos de prueba y no de alegaciones. Es cierto que los casos de People v. Schwartz, 32 Cal. 161, y People v. Bogart, 36 Cal. 245, so declaró que una acusación es insuficiente si no alega los nombres de las personas que componen la corporación o so-ciedad, pero en el caso posterior de People v. Henry, 77 Cal. 445, en el que.se alegaba que el edificio que había sido es-calado pertenecía a “San Diego and Coronado "Water Company,” ante la objección de que la acusación no era suficiente porque no decía si era una corporación o una sociedad y no daba los nombres de las personas que "formaban la corpora-ción o sociedad, la corte, después de hacer referencia a los dos casos antes citados, declaró que no hubo error en la corte inferior al desestimar esa objección del acusado: y en el caso de People v. Mahlman, 82 Cal. 585, se declaró tam-bién que la alegación de pertenecer la propiedad a “Grerma-nia Lodge No. 7, Order of Hermann Sons,” asociación exis-tente de acuerdo con las leyes de California, fué plenamente alegada. En el caso de Stallings v. State, 29 Tex. App. 220, y otros citados en Am. & Eng. Ann. Cases, volumen 18, pá-gina 343, se dice que no es necesario alegar la carta de incor-poración ni el Estado en que se ha incorporado.
_ Así, pues, el tribunal inferior cometió el error que se le *594atribuye y su resolución archivando la acusación debe ser revocada.

Revocada, la providencia dictada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Hutchison y Franco Soto.